REDACTED COPY















CONFIDENTIAL TREATMENT REQUESTED




CONFIDENTIAL PORTIONS OF THIS

DOCUMENT HAVE BEEN REDACTED

AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION


















[AMC LOGO]



Assured Management Company

GOLF CONSULTANT AGREEMENT





   

This Agreement is made on the 30th day of August, 1999, between THOMAS S.

WATSON ("CONSULTANT") and ADAMS GOLF, INC. ("ADAMS").

             

In consideration of the mutual covenants and agreement hereinafter expressed,
the

parties hereto do covenant and agree with each other as follows:

         

1.

 

GRANT TO ADAMS

.              

CONSULTANT hereby gives and grants to ADAMS the exclusive worldwide right and
license to use CONSULTANT'S name, facsimile signature, nickname, voice or
likeness upon and in connection with the manufacture, sale, distribution,
advertising and promotion of drivers and fairway woods ("EQUIPMENT"),
manufactured or sold by ADAMS, its subsidiaries, affiliates or licensees as
ADAMS in its sole discretion may determine.  See also Sections 4.1 and 4.2
herein.

         

2.

 

COVENANTS BY CONSULTANT

.              

During the term of this Agreement, except as otherwise provided herein,
CONSULTANT (a) will not give the right to use or permit the use of CONSULTANT's
name, facsimile signature, nickname, voice or likeness to any other manufacturer
or seller of golf clubs; (b) will not sponsor or endorse golf clubs made or sold
by any other manufacturer or seller; and (c) will not serve as a consultant or
advisor of any other manufacturer or seller of golf clubs.  See also Sections
4.1 and 4.2 herein.

         

3.

 

DUTIES OF CONSULTANT

.              

During the term of this Agreement, CONSULTANT shall:

             

3.1

 

To the extent provided to CONSULTANT by ADAMS, play exclusively with ADAMS
EQUIPMENT, carry an ADAMS umbrella, wear an ADAMS visor or cap and carry the
ADAMS golf bag.  However, CONSULTANT will not be required to wear ADAMS visor or
cap in advertising for Polo Ralph Lauren.

             

3.2

 

Have the option to add golf ball and/or clothing product identification, logo or
endorsement of third-party companies that do not manufacture clubs under the
same brand to visor or cap and/or golf bag.  No other product identification,
logos or endorsements will be added to ADAMS visor or caps or golf bags without
the express written consent of both parties, which consent shall not be
unreasonably withheld.

1

--------------------------------------------------------------------------------

           

3.3

 

Retain full option to (a) negotiate and enter into contract with any golf ball
manufacturer that does not manufacture clubs under the same brand, as well as
(b) decide which golf shoes and gloves to endorse.

             

3.4

 

Exert best efforts to achieve a satisfactory record of play in a minimum of
[*****] ([*****]) events annually, including made-for-television events.  In the
event CONSULTANT should play less than [*****] ([*****]) events, then his annual
retainer shall be reduced by a fraction of which the numerator is the number of
events under [*****] ([*****]) he has played and the denominator of which is
[*****] ([*****]).  For example, if CONSULTANT plays [*****] ([*****]) events,
his annual compensation shall be reduced by [*****].  Both parties agree that in
the event illness or other reasons outside the control of CONSULTANT prevent
CONSULTANT from playing [*****] ([*****]) events, the parties agree to negotiate
to resolve the issue, and if accord cannot be reached, then to refer to Section
15 herein.

             

3.5

 

Use best efforts to make [*****] ([*****])appearances in Japan during the term
of this Agreement, under his normal fees and conditions.  If, in fact, there are
no events that meet normal CONSULTANT conditions, ADAMS will assist in obtaining
and/or producing same.  CONSULTANT will not be required to play regular tour
events to meet these conditions.  If acceptable events are not available, the
obligation is waived.

             

3.6

 

Advise and consult with ADAMS, at ADAMS' reasonable request, from time to time,
relative to the design, testing and characteristics of EQUIPMENT.

             

3.7

 

Demonstrate, discuss and emphasize the newest features of ADAMS EQUIPMENT at
every opportunity.

             

3.8

 

Be available for such press interviews, radio or TV appearances arranged for
CONSULTANT by ADAMS which are compatible with CONSULTANT's own practice, play
and personal time requirements.  CONSULTANT will be required to be available
after a tournament win for selected interviews, either the Sunday afternoon or
Monday morning following the win.  In all such interviews and appearances,
CONSULTANT will use his best efforts to make reference to the ADAMS brand.

   

3.9

 

Cooperate with ADAMS in giving advice, suggestions and recommendations
concerning the acceptability and playability of current ADAMS golf lines, the
development of new ADAMS golf lines, and information about significant golf
product and golf market trends, and meet as reasonably requested with ADAMS'
Design/Testing Teams.

             

3.10

 

Make himself available on not more than two (2) days per Contract Year (as
defined in Section 10 herein) for television and radio commercials and photo
shoots, compatible with CONSULTANT's own practice, play and personal time

2

_________________________
             [*****] - Confidential Material redacted and filed separately with
the Commission.


--------------------------------------------------------------------------------

      requirements, at no cost to ADAMS, except for expenses for himself and one
associate as provided in Section 7.5 hereunder.  Said activities shall be
directly related to the promotion of ADAMS golf products.    

3.11

 

Cooperate to the maximum extent possible, compatible with CONSULTANT's practice
and play requirements on Tour and personal time requirements, in assisting
ADAMS' promotional and public relations activities by making himself available
for up to [*****] ([*****]) days per Contract Year (as defined in Section 10
herein), on no more than [*****] ([*****]) separate occasions, for personal
appearances at no cost to ADAMS, except for expenses for himself and one
associate as provided in Section 7.5 hereunder.  Said activities shall be
directly related to the promotion of ADAMS golf products and shall not conflict
with scheduled tournament play.  Each day shall be not more than [*****]
([*****]) hours in length, excluding travel time.  Days must be used during each
Contract Year; days do not carryover to subsequent Contract Years.

             

3.12

 

In the event ADAMS desires additional personal appearance or production days
from CONSULTANT, other than days provided in Sections 3.10 and 3.11 herein,
CONSULTANT will make himself available as may be mutually agreed by the parties
at his then-current daily rate (which, as of January 1, 1999, is [*****] dollars
($[*****])), plus expenses.  This shall be in addition to any other fees payable
as provided in Section 7 hereunder.

         

4.

 

DEVELOPMENT OF IRONS AND OTHER CLUBS

.              

4.1

 

ADAMS will use best efforts, along with CONSULTANT, to develop irons and other
clubs for CONSULTANT's use.  Until such clubs are developed to CONSULTANT's
satisfaction, CONSULTANT retains right to use irons, putter and wedge of his
choice, made by any manufacturer.

           

4.2

 

ADAMS, along with CONSULTANT, is making best efforts to develop a graphite tip
shaft technology to interact with the new iron heads being
developed.  CONSULTANT's input and endorsement through his usage on the Tour are
a critical element in developing new clubs.

                 

If CONSULTANT plays the iron developed by ADAMS, then he shall be entitled to a
royalty of [*****] percent ([*****]%) of sales at ADAMS' wholesale price on
sales in excess of [*****] dollars ($[*****]).  Wholesale price shall be defined
as used in ADAMS' public accounting practices which are in accordance with
GAAP.  By way of example, wholesale price shall be the ADAMS' sales price (less
rejects, returns, cancellations, declines, credit card charge-backs, shipping
and handling, bad debt, sales discounts, demo clubs, sales specials, sales
promotions, net downs and sales taxes) on all sales.  This royalty shall be in
addition to compensation provided in Section 7 herein.  If CONSULTANT is playing
only the new iron head without the graphite tip, he shall receive a [*****]
percent ([*****]%) royalty as set out herein but only on the sales of the steel
shafted clubs sold worldwide.

3

_________________________
             [*****] - Confidential Material redacted and filed separately with
the Commission.

--------------------------------------------------------------------------------

           

4.3

 

Should ADAMS develop irons subsequently to the new irons contemplated in Section
4.2 above, CONSULTANT's royalty rights in Section 4.2 shall apply even if
CONSULTANT chooses to keep playing the new irons contemplated in Section 4.2
above.  For example, if ADAMS develops a second generation of irons to the new
irons contemplated in Section 4.2 above and sells the second generation of irons
both with and without the graphite tip, and CONSULTANT chooses to continue
playing the new irons contemplated in Section 4.2 above without the graphite tip
rather than the second generation, CONSULTANT shall nevertheless be entitled to
a royalty of [*****] percent ([*****]%) of the wholesale price on all second
generation irons sold without the graphite tip on sales in excess of [*****]
dollars ($[*****]).  In other words, CONSULTANT is not required to play the
latest version of ADAMS' irons in order to receive royalties on all irons, but
he must play a version of ADAMS' irons.

             

4.4

 

Within sixty (60) days next following the end of each Contract Year (as defined
in Section 10 herein), ADAMS shall deliver to CONSULTANT, at CONSULTANT's
address set forth herein, an appropriate itemized statement to CONSULTANT
setting forth the total amount of Wholesale Sales for such preceding Contract
Year, specifically identifying the products, and at the same time shall pay to
CONSULTANT the royalty due for such period.

       

5.

 

REPRESENTATION

.              

CONSULTANT will not have the right or authority to bind ADAMS by any
representation or in any other respect whatsoever or to incur any obligation or
liability in the name of or on behalf of ADAMS.

         

6.

 

ACTIVE STATUS, TERMINATION OR DEMISE

.              

6.1

 

Total Termination

:  In the event CONSULTANT dies, or is unable to play golf at all, then ADAMS
can terminate this Agreement on thirty (30) days' written notice.              

6.2

 

Termination for Cause

:  If either party commits any other material breach of this Agreement, the
other party may terminate for cause upon giving fifteen (15) days written notice
of such cause and provided the breach is not rectified within such fifteen (15)
day period.  It shall be considered a material breach if ADAMS is adjudicated
insolvent or declares bankruptcy or fails to make payment to CONSULTANT of any
amount due hereunder or if CONSULTANT disparages ADAMS or discourages use of
ADAMS' EQUIPMENT.              

6.3

 

Behavior

:  During the term of this Agreement, CONSULTANT will conduct himself at all
times with due regard to public morals and conventions.  If the value of the
CONSULTANT endorsement is materially reduced or impaired because CONSULTANT
shall have committed or shall commit any public act that 

4

_________________________
             [*****] - Confidential Material redacted and filed separately with
the Commission.

--------------------------------------------------------------------------------

        involves moral turpitude under, or commits or violates any material,
foreign, U.S., federal, or other applicable state or local laws, or which brings
him into public disrepute, contempt, scandal or ridicule, or which insults or
offends the community, or if CONSULTANT shall make any statements in derogation
in any material respect of ADAMS or any of its affiliates or any of their
respective products or services and such statement is made to the general public
or becomes a matter of public knowledge; then at any time after the occurrence
of such act, thing or statement, ADAMS shall have the right, in addition to its
other legal and equitable remedies, to immediately terminate this Agreement, by
giving written notice to CONSULTANT.  ADAMS must exercise its right of
termination within ninety (90) days of its senior management becoming aware of
the conduct giving rise to the right of termination.

7.

 

COMPENSATION TO CONSULTANT

.              

7.1

 

Personal Use Equipment

:  During the term of this Agreement, ADAMS shall supply CONSULTANT with a
reasonable quantity of EQUIPMENT for CONSULTANT's personal use and an allowance
of ten (10) iron sets and thirty (30) woods per Contract Year for friends and
family.              

7.2

 

Annual Retainer

:  In addition to any other compensation payable under this Agreement, and
except as provided in Section 7.3 below, ADAMS shall pay CONSULTANT an annual
minimum retainer, as follows:

 

Year 1 (9/1/99-8/31/00)

 

[*****] dollars

 

$[*****]

             

Year 2 (9/1/00-8/31/01)

 

[*****] dollars

 

$[*****]

             

Year 3 (9/1/01-8/31/02)

 

[*****] dollars

 

$[*****]

             

Year 4 (9/1/02-8/31/03)

 

[*****] dollars

 

$[*****]

             

Year 5 (9/1/03-8/31/04)

 

[*****] dollars

 

$[*****]

       

Payments shall be made in two (2) equal installments on September 1 and March 1
of each respective year, except for Year 1, when the 1st payment shall be due
October 1, 1999.

             

7.3

 

Tournament Bonus Money

:  A minimum of [*****] dollars ($[*****]) per televised win to be paid within
thirty (30) days after event concludes.              

7.4

 

Stock

.  ADAMS shall grant CONSULTANT the option to purchase 

5

_________________________
             [*****] - Confidential Material redacted and filed separately with
the Commission.

--------------------------------------------------------------------------------

[*****] ([*****]) shares of ADAMS' stock at market price at the close of market
on the date of execution of this Agreement.  This right will vest [*****]
percent ([*****]%) per year of this Agreement.  If (i) the outstanding shares of
Common Stock of ADAMS are increased, decreased or exchanged for a different
number or kind of shares or other securities are distributed in respect of such
shares of Common Stock (or any stock or securities received with respect to such
Common Stock), through merger, consolidation, sale or exchange of all or
substantially all of the assets of ADAMS, reorganization, recapitalization,
relcassification, stock dividend, stock split, reverse stock split, spin-off or
other distribution with respect to such shares of Common Stock (or any stock or
securities received with respect to such Common Stock), or (ii) the value of the
outstanding shares of Common Stock of ADAMS is reduced by reason of an
extraordinary cash dividend, an appropriate and proportionate adjustment shall
be made in (1) the maximum number and kind of shares or securities subject to
this Plan as provided in Section 3.1, (2) the number and kind of shares or other
securities subject to then outstanding Stock Options and/or (3) the price for
each share or other unit of any other securities subject to then outstanding
Stock Options.

 

7.5

 

Expenses

:  For the personal appearances contemplated in Sections 3.5, 3.10 and 3.11,
ADAMS shall reimburse CONSULTANT for travel expenses for CONSULTANT and a
companion of choice.  Travel expenses shall include jet fuel or first-class
round-trip airfare, lodging, meals and local transportation.          

8.

 

ADVERTISING

.              

Prior to publishing or placing any advertising or promotional material which
uses CONSULTANT's name, facsimile signature, nickname, voice or likeness, ADAMS
shall submit the same to CONSULTANT, or CONSULTANT's designee, for approval,
which approval shall not be unreasonably withheld or delayed.  In the absence of
any specific disapproval communicated in writing to ADAMS within fourteen (14)
days after mailing a copy to CONSULTANT, or CONSULTANT's designee, such
advertising or promotional material shall be deemed to have been
approved.  CONSULTANT, or CONSULTANT's designee, shall notify ADAMS of specific
grounds for disapproval.

         

9.

 

MEMBERSHIPS

.              

9.1

 

CONSULTANT warrants and represents that during the term of this Agreement he is
a member in good standing of SAG, AFTRA or any other organization having
jurisdiction over CONSULTANT's services hereunder.  This agreement is subject to
all of the terms and conditions of the collective bargaining agreements with
SAG, AFTRA, or any other union agreements or codes having jurisdiction over
CONSULTANT's services hereunder.  In the event of a conflict between any
provision of this Agreement and any such collective bargaining agreement, the
latter shall prevail.

6

_________________________
             [*****] - Confidential Material redacted and filed separately with
the Commission.

--------------------------------------------------------------------------------

           

9.2

 

All fund payments to the Pension and Health Fund of SAG and/or the Health and
Retirement Funds of AFTRA shall be paid directly by an agent designated by ADAMS
who is bound by the applicable collective bargaining agreement.  Pension and
Health payments shall be made on the dates on which the CONSULTANT's annual
retainer payments are made.

         

10.

 

TERM OF AGREEMENT

.              

This Agreement shall commence as of the 1st day of September, 1999, and shall
remain in effect for a period of five (5) years up to and including the 31st day
of August 2004. A Contract Year shall be the one-year period beginning September
1, 1999 and each anniversary thereafter.  Unless renewed in writing by the
authorized representatives of both parties, this Agreement shall then terminate.

11.

 

BOOKS AND RECORDS

.              

ADAMS agrees that it will maintain accurate and complete records and books of
account showing all shipments of irons shipped by it and the price thereof.
CONSULTANT, or CONSULTANT's representatives, shall have the right at reasonable
times (prior to the expiration of two (2) years after each Contract Year) to
inspect the books and records of ADAMS insofar as they shall relate to the
computation of royalties to be paid to CONSULTANT pursuant to this Agreement.

             

CONSULTANT shall be entitled to any time within two (2) years after the receipt
of any statement to question such statement by providing notice in writing of
such question.  If ADAMS does not satisfy CONSULTANT within thirty (30) days
after said question, CONSULTANT may have an audit made of all books and records
of ADAMS which may in any way pertain to Gross Sales and ADAMS does by this
Agreement authorize CONSULTANT, or CONSULTANT's representatives, to appear to
examine and to make extracts from any bank records, any tax returns, or any
accounting records or books which may in any way pertain to the Gross Sales of
ADAMS.  If such audit shall be made by a certified public accountant and shall
show an error prejudicial to CONSULTANT in an amount greater than five percent
(5%) of the applicable Gross Sales reported by ADAMS for the statements being
contested, ADAMS shall pay all reasonable expenses of the audit.  Any amount due
CONSULTANT as commission or expenses for audit shall be paid upon presentment of
a statement by CONSULTANT to ADAMS of amounts due.

         

12.

 

NOTICE

.              

Every written notice or written report which may be served upon CONSULTANT,
according to the terms of this agreement, may be served by enclosing it in a
postpaid envelope addressed to:

7

--------------------------------------------------------------------------------

               

Charles E. Rubin, Esquire
Assured Management Company
1901 West 47th Place, Suite 200
Westwood, Kansas  66205

             

or at such other address as is given in writing to ADAMS by CONSULTANT.

             

Every written notice which may be served upon ADAMS, according to the terms of
this Agreement, shall be served by enclosing it in a postpaid envelope addressed
to:

                 

Barney H. Adams Golf
Adams Golf, Inc.
2801 East Plano Parkway
Plano, Texas  75074

             

or at such other address as is given in writing by ADAMS to CONSULTANT.

         

13.

 

WARRANTIES AND INDEMNITIES

.              

13.1

 

CONSULTANT represents and warrants that CONSULTANT is free of all prior
undertakings and obligations which would prevent or tend to impair either the
full performance of CONSULTANT's obligations hereunder or ADAMS' full enjoyment
of the rights and privileges granted to it by CONSULTANT.

                 

CONSULTANT agrees to protect, indemnify and hold harmless ADAMS from any and all
liability, claims, causes of action, suits, damages and expenses (including
reasonable attorneys' fees and expenses) for which it becomes liable or is
compelled to pay by reason of a breach of any covenant or representation in this
agreement.

             

13.2

 

ADAMS agrees to defend, indemnify and hold harmless CONSULTANT from any and all
liability, claims, causes of action, suits, damages and expenses (including
reasonable attorneys' fees and expenses) for which he becomes liable or is
compelled to pay by reason of or arising out of any claim or action for personal
injury, death or otherwise involving alleged defects in ADAMS' products,
provided that ADAMS is promptly given notice in writing and is given complete
authority and information required for the defense, and ADAMS shall pay all
damages or costs awarded therein against CONSULTANT and any other cost incurred
by CONSULTANT in defense of any suit, but shall not be responsible for any cost,
expense or compromise incurred or made by CONSULTANT without ADAMS' prior
written consent.

         

14.

 

SIGNIFICANCE OF HEADINGS

.              

Section headings contained herein are solely for the purpose of aiding in speedy
location of subject matter and are not in any sense to be given weight in the
construction of this 

8

--------------------------------------------------------------------------------

           

Agreement.  Accordingly, in case of any question with respect to the
construction of this Agreement, it is to be construed as though such section
headings had been omitted.

15.

 

APPLICABLE LAW

.              

This Agreement shall be governed and construed according to the laws of the
State of Kansas.

             

The parties agree that any dispute arising under or in connection with this
Agreement shall be resolved by arbitration in accordance with the Commercial
Rules and Regulations then applicable of the American Arbitration Association,
and any decision resulting from such arbitration shall be binding upon the
parties hereto, and judgment on any decision of the arbitrator(s) may be entered
in any court having jurisdiction over the parties.

         

16.

 

ENTIRE AGREEMENT

.              

The provisions of this Agreement are intended by the parties as a complete,
conclusive and final expression of their agreement concerning the subject matter
hereof, which Agreement supersedes all prior agreements concerning the subject
matter, and no other statement, representation, agreement or understanding, oral
or written, made prior to or at the execution hereof, shall vary or modify the
written terms hereof.  No amendments, modifications or releases from any
provision hereof shall be effective unless in writing and signed by both
parties.

         

17.

 

WAIVER

.              

Unless otherwise mutually agreed in writing, no departure from, waiver of, or
omission to require compliance with any of the terms hereof by either party
shall be deemed to authorize any prior or subsequent departure or waiver, or
obligate either party to continue any departure or waiver.

         

18.

 

EXECUTION AND DELIVERY REQUIRED

.              

This instrument shall not be considered to be an agreement or contract nor shall
not create any obligation whatsoever on the part of CONSULTANT or ADAMS unless
and until it has been signed by CONSULTANT, or a duly authorized representative,
and by duly authorized representatives of ADAMS and delivery has been made of a
fully signed original to both parties.

         

19.

 

SEVERABILITY

.

9

--------------------------------------------------------------------------------

           

Any provision or part of this Agreement prohibited by applicable law shall be
ineffective to the extent of such prohibition without invalidating the remaining
provisions or parts hereof.

         

20.

 

RELATIONSHIP

.              

Both parties agree that this Agreement does not constitute and shall not be
construed as a constituting of a partnership or joint venture between ADAMS and
CONSULTANT. Neither party shall have any right to obligate or bind the other
party in any manner whatsoever, and nothing herein contained shall give or is
intended to give any rights of any kind to any third person.

         

21.

 

ASSIGNMENT AND CHANGE OF CONTROL

.              

21.1

 

Neither ADAMS nor CONSULTANT shall have the right to grant sublicenses hereunder
or to assign, alienate or otherwise transfer any of its rights or obligations
hereunder, except CONSULTANT shall have the right to assign his financial
benefits and ADAMS hereby consents to such assignment.

             

21.2

 

In the event that ADAMS or its shareholders shall, through any transaction(s),
sell or otherwise transfer control (more than fifty percent (50%) of the
outstanding stock) of ADAMS to a third party, then CONSULTANT shall have the
right to terminate this Agreement in its entirety.  ADAMS shall notify
CONSULTANT of the pending transaction(s) in writing, and CONSULTANT shall notify
ADAMS within thirty (30) days if he elects to grant his approval of the
transfer.

             

21.3

 

In the event that Barney Adams leaves ADAMS for any reason, CONSULTANT shall
have the right to terminate this Agreement.

         

22.

 

CONFIDENTIALITY

.              

Both parties understand that the contents of this Agreement, including, but not
limited to, all amounts paid or to be paid and any additional consideration, are
extremely confidential, and that disclosure of same to any third party could be
detrimental to the interests of one or both parties.  Therefore, both parties
agree not to disclose the terms of this Agreement, without the permission of the
other party, to any third party other than to CONSULTANT's business, legal and
financial advisors, and with respect to all such advisors, CONSULTANT shall take
all reasonable steps to ensure such confidentiality to ADAMS.

             

CONSULTANT recognizes that during the course of performing his duties hereunder
he may become aware of proprietary, confidential information concerning ADAMS,
its products, methods, processes, billing practices, financial condition, etc.,
or information ADAMS designates as confidential (collectively "Confidential
Information"). CONSULTANT agrees that he will maintain in confidence and not
disclose to any third party at any time any such Confidential Information and
shall not use any such information to the detriment of ADAMS or for any purpose
not contemplated by the Agreement.

10

 

--------------------------------------------------------------------------------

           

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be

executed as of the date first set forth above.





                /

s/Tom Watson      
Tom Watson     (illegible entry)






APPROVED FOR ADAMS GOLF, INC.


By:              /s/B.H. (Barney) Adams   
         Barney H. Adams

11

--------------------------------------------------------------------------------